Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant’s amendment/response filed on 8/25/2021 has been entered and made of record.
3.		Applicant has not amended, canceled, nor added any claims. Currently, claims 1-20 are pending. Examiner refers to the action below.

Response to Arguments
4.		Applicant’s arguments, see remarks, filed 8/25/2021, with respect to claims 16-20 have been fully considered and are persuasive.  The 35USC 101 rejection of claims 16-20 has been withdrawn. 

Allowable Subject Matter
5.		Claims 1-20 are allowed.
6.		The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 9, and 16, the closest prior art of Stanley et al. (U.S. patent 10,922,540 B2) discloses a document classification system that uses the spectral format of the documents created by Fourier transforming the documents. Further the frequency information of the spectral signature of the documents is also used for the classification. Stanley et al. nor any other prior art of record teaches, regarding claim 1 (similarly for claims 9 and 16), the features of “applying a 
7.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668                                                                                                                                                                                                        
September 3, 2021